Matter of Johnson (2018 NY Slip Op 08616)





Matter of Johnson


2018 NY Slip Op 08616


Decided on December 13, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 13, 2018

[*1]In the Matter of VERNON RICHARD JOHNSON, an Attorney. (Attorney Registration No. 4037917)

Calendar Date: December 10, 2018

Before: Garry, P.J., Clark, Mulvey, Aarons and Pritzker, JJ.


Vernon Richard Johnson, Detroit, Michigan, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Vernon Richard Johnson was admitted to practice by this Court in 2002 and lists a business address in Detroit, Michigan with the Office of Court Administration. Johnson now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises, by correspondence from its Chief Attorney, that it takes no position on Johnson's application.
Upon reading Johnson's affidavit sworn to September 19, 2018 and filed September 24, 2018, and upon reading the November 27, 2018 correspondence in response by the Chief Attorney for AGC, and having determined that Johnson is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Clark, Mulvey, Aarons and Pritzker, JJ. concur.
ORDERED that Vernon Richard Johnson's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Vernon Richard Johnson's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Vernon Richard Johnson is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Johnson is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Vernon Richard Johnson shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.